Appeal Reinstated and Order filed December 2, 2021




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00028-CR
                                   ____________

               MARCUS DEWAYNE NICKERSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 85th District Court
                             Brazos County, Texas
                    Trial Court Cause No. 18-01753-CRF-85

                                     ORDER

      This appeal was abated pending disposition of appellant’s related appeal in
cause number 10-18-00380-CR in the Tenth Court of Appeals. Appellant’s appeal
in case number 10-18-00158-CR was denied on February 17, 2021. On September
22, 2021, the Court of Criminal Appeals denied Appellant’s Petition for
Discretionary Review. Mandate in case number 10-18-00380-CR issued on
November 15, 2021.

      The appeal is reinstated. The State’s brief is due thirty days from the date of
this order.

                                      PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Poissant.